Case 1:19-cv-00672-MEH Document 11 Filed 05/28/19 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-cv-00672-MEH

LILLEBABY, LLC,
                              Plaintiff,
                        v.
                                                   DEMAND FOR JURY TRIAL
KOKADI GMBH & CO. KG,
                              Defendant.




            FED. R. CIV. P. 41(a)(1)(A)(i) NOTICE OF VOLUNTARY DISMISSAL
                   AGAINST DEFFENDANT KOKADI GMBH & CO. KG


       Plaintiff LILLEbaby, LLC, by and through its attorneys, and pursuant to FED.R.CIV.P.
41(a)(1)(A)(i), submits the foregoing Notice of Voluntary Dismissal Against Defendant Kokadi
GmbH & Co. KG.
       1.      Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure provides, in pertinent
part, that “the plaintiff may dismiss an action without a court order by filing (i) a notice of
dismissal before the opposing party serves either an answer or a motion for summary judgment.”
       2.      This matter was filed on March 6, 2019. See Doc. No. 1.
       3.      Defendant Kokadi GmbH & Co. KG has served neither an answer nor a motion
for summary judgment in this case.
       LILLEbaby, LLC hereby dismisses Defendant Kokadi GmbH & Co. KG from this action
without prejudice in accordance with FED. R. CIV. P. 41(a)(1)(A)(i), with all parties to bear

their own costs and attorneys’ fees.
Case 1:19-cv-00672-MEH Document 11 Filed 05/28/19 USDC Colorado Page 2 of 2




                                     Respectfully Submitted,

Dated: May 28, 2019
                                     By: /s/ Christopher L. Limpus

                                     Christopher L. Limpus
                                     LIMPUS & LIMPUS
                                     7723 Arlington Drive
                                     Boulder, Colorado 80303
                                     Telephone: (303) 731-9540
                                     Chris@limpuslaw.com
                                     Attorneys for Plaintiff LILLEbaby, LLC


                             CERTIFICATE OF SERVICE

       I hereby certify that a true and complete copy of the foregoing has been served by
forwarding said copy on this the 28th day of May 2019, via first class mail to:

      Kokadi GmbH & Co. KG
      Domagkstr. 7
      85551 Kirchheim B
      Munich, Germany
                                               /s/ Christopher L. Limpus
                                               Christopher L. Limpus, Esq.
